DETAILED ACTION
This Office Action is in response to the communication filed on 09/08/2021. 
Status of the claims:
Claims 3, 5, 7, 13, 15-38 and 43-45 are cancelled.
Claims 1-2, 4, 6, 8-12, 14, and 39-42 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 04/26/2021, in reply to the Non-Final (NF) Rejection dated 12/24/2020. By this Request, 
Claim 16 was objected to for the reason/s set forth in the previous Office action. Applicant’s response have addressed the objection. Accordingly, the objection to the claim has been withdrawn. 
Receipt is acknowledged of Applicant’s submission of corrected drawings in reply to the Drawings objection noted in previous Office action. Accordingly, withdrawal of the objection to the drawings is made.
Applicant’s response has overcome the outstanding Specification objection. As such, the objection to the Specification, noted in previous Office action, has been withdrawn.
Claims 43 and 49, additionally, have been amended to address the minor informalities noted in said NF Rejection. Accordingly, the objections to these claims have been withdrawn.
Original claims 15-16, 43-45 were rejected to under 35 U.S.C. 112(b) as being indefinite for the various reason/s set forth in the previous Office action. Claims 1516, 43-45 have been cancelled. Accordingly, withdrawal of the rejection to the claims, under 35 U.S.C. 112 has been made.
 
Response to Claims Rejection under 35 USC §102 & §103
Applicants’ Arguments/Remarks Made in an Amendment filed 09/08/2021, in reply to claims 1 and 39 rejection under 35 U.S.C. 102(a)(2) as being anticipated by Ko; claims 2, 4, 6, 8-16, 40-42, 40-45 rejection under 35 U.S.C. 103 as being unpatentable over Ko in view of Choi have been thoroughly reviewed and carefully considered and persuasive. Further, it is noted that the claims have been amended. The amendment, specifically to the independent claims 1 and 39 contain language/s that comprise allowable subject matter. In view of the claims amendments which are made to patentably distinguish over the prior art; and after full consideration of the Applicants Arguments/Remarks submitted in response to said NF Office Action,, the claims rejection under 35 U.S.C. § 103 set forth in the said NF Office Action has been withdrawn. 


Allowable Subject Matter
Pending claims 1-2, 4, 6, 8-12, 14, and 39-42 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to independent clams 1 and 39 made for facilitating expeditious prosecution of the application and used to overcome the cited art used in the rejection previously presented claims under 35 USC §102, §103 and after full consideration of the Applicants Arguments/Remarks submitted in response to said NF Office Action, the claimed subject matter in currently amended claims 1-2, 4, 6, 8-12, 14, and 39-42  is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fail to disclose the invention as a whole, more specifically, the underlined portion, as recited in the independent claims 1, 39 and further limited in their dependent claims.   

Regarding Claim 1
(Currently Amended) 1. (Currently amended) A method for determining a sequence group, comprising: 
determining a symbol index of a first specified orthogonal frequency division multiplexing (OFDM) symbol in a scheduling unit; and 

wherein the sequence group used by the channel or signal is determined by the following formula according to the symbol index:  

    PNG
    media_image1.png
    101
    569
    media_image1.png
    Greyscale

 wherein the u denotes an index of the sequence group, Q equals to a total number of sequence groups, a definition of fs, is determined by a cell physical ID, n, is a serial number of the scheduling unit, and l is the symbol index of the symbol in the scheduling unit, N is a number of symbols comprised in each scheduling unit; c(i) is a pseudo-random sequence with an initial value of  
    PNG
    media_image2.png
    37
    74
    media_image2.png
    Greyscale
 is the cell physical ID of the cell, or a virtual cell physical ID configured by a higher layer.


Regarding Claim 39 
(Currently Amended) 39. (Currently amended) A device for determining a sequence group, comprising: 
a processor; and 
a memory connected to the processor for storing instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to perform a method for 
determining a sequence group, wherein the method comprises: 
determining a symbol index of a first specified orthogonal frequency division multiplexing (OFDM) symbol in a scheduling unit; and Page 6 of 16Application No.: 16/764,703 Filed: 05/15/2020 
determining a sequence group used by a channel or a signal on the scheduling unit according to the symbol index, 
wherein the sequence group used by the channel or signal is determined by the following formula according to the symbol index:  

    PNG
    media_image1.png
    101
    569
    media_image1.png
    Greyscale

wherein the u denotes an index of the sequence group, 9 equals to a total number of sequence groups, a definition of fs, is determined by a cell physical ID, n, is a serial number of the scheduling unit, and l is the symbol index of the symbol in the scheduling unit, N is a number of symbols comprised in each scheduling unit; c(i) is a pseudo-random sequence with an initial value of 
    PNG
    media_image2.png
    37
    74
    media_image2.png
    Greyscale
is the cell physical ID of the cell, or a virtual cell physical ID configured by a higher layer.

Regarding Claims 2, 4, 6, 8-12, 14, 40-42
Claims 2, 4, 6, 8-12, 14, 40-42 are dependent claims having claims 1 and 39, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure is WO2017/067138 to Chang et al. (“Chang”) in view of US10200896 to Choi . Regarding the subject matters of previously presented independent claims 26, 40, 43, and 49, RE claims 26 and 43, Chang teaches of suggests one or more computer-readable media comprising instructions to, upon execution of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632